11-2942-cr
     United States v. McGhie

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of October, two thousand twelve.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                CHESTER J. STRAUB,
 9                CHRISTOPHER F. DRONEY,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       UNITED STATES OF AMERICA,
14                Appellee,
15
16                    -v.-                                               11-2942-cr
17
18       HASAAN MCGHIE,
19                Defendant-Appellant.
20       - - - - - - - - - - - - - - - - - - - -X
21
22       FOR APPELLANT:                        PAUL J. ANGIOLETTI, Staten
23                                             Island, New York.
24
25       FOR APPELLEES:                        MICHAEL P. CANTY (Peter A.
26                                             Norling on the brief), for
27                                             Loretta E. Lynch, United States
28                                             Attorneys Office for the Eastern
29                                             District of New York, New York,
30                                             New York.

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Eastern District of New York (Gershon, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Hasaan McGhie challenges his sentence to 60 months’
 9   imprisonment and three years’ supervised release following
10   his guilty plea to two charges of violating supervised
11   release. In 2004, McGhie was sentenced to time served and
12   five years’ supervised release after pleading guilty to
13   conspiring to distribute at least 50 grams of cocaine base
14   and to possession of a firearm in furtherance of a drug
15   trafficking crime. McGhie violated supervised release in
16   2008 when he went to Utah where he assumed another identity
17   and was convicted of attempting to disarm a police officer.
18   We assume the parties’ familiarity with the underlying
19   facts, the procedural history, and the issues presented for
20   review.
21
22        We review all sentences for reasonableness. United
23   States v. Cossey, 632 F.3d 82, 86 (2d Cir. 2011) (citing
24   United States v. Booker, 543 U.S. 220, 260-62 (2005)). This
25   includes sentences imposed for violations of supervised
26   release. United States v. Fleming, 397 F.3d 95, 99 (2d Cir.
27   2005). The reasonableness inquiry involves an examination
28   of both the procedures used to arrive at a sentence (i.e.,
29   procedural reasonableness) and of the length of sentence
30   (i.e., substantive reasonableness). Cossey, 632 F.3d at 86.
31
32        For both procedural and substantive reasonableness, the
33   standard of review is abuse of discretion. Gall v. United
34   States, 552 U.S. 38, 52 (2007) (noting the “deferential
35   abuse-of-discretion standard of review that applies to all
36   sentencing decisions”). The standard is very deferential to
37   the district court’s sentencing determination. See, e.g.,
38   United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008)
39   (in banc) (noting that the Court will “set aside a district
40   court’s substantive determination only in exceptional cases
41   where the trial court’s decision cannot be located within
42   the range of permissible decisions”) (internal quotation
43   omitted); United States v. Rigas, 583 F.3d 108, 123 (2d Cir.
44   2009) (requiring sentence to be “shockingly high, shockingly

                                  2
 1   low, or otherwise unsupportable” for substantive
 2   unreasonableness); United States v. Fernandez, 443 F.3d 19,
 3   30 (2d Cir. 2006) (applying presumption on procedural
 4   inquiry that “sentencing judge has faithfully discharged her
 5   duty to consider the statutory factors”).
 6
 7        McGhie’s numerous appellate arguments mainly challenge
 8   the substantive reasonableness of his 60 month sentence.
 9   The Sentencing Guidelines recommended a sentence of 46 to 57
10   months. He argues that the district court failed to give
11   any weight to his mental health issues in arriving at a
12   sentence. That argument is simply belied by the record; the
13   district court carefully considered McGhie’s mental health
14   issues. In any event, the sentence was based on a host of
15   factors, carefully recited by the court, including: the
16   lenient sentence imposed for McGhie’s 2004 drug trafficking
17   offense; the violent nature of McGhie’s violation of
18   supervised release; McGhie’s criminal history; and the need
19   to protect society from McGhie’s conduct. McGhie has shown
20   no procedural error, nor can he satisfy the stringent
21   standard of substantive unreasonableness. There is no
22   reason to disturb the district court’s judgment here.
23
24        Finding no merit in McGhie’s remaining arguments, we
25   hereby AFFIRM the judgment of the district court.
26
27
28                              FOR THE COURT:
29                              CATHERINE O’HAGAN WOLFE, CLERK
30




                                  3